Name: Regulation (EEC) No 750/69 of the Council of 22 April 1969 amending Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 204 Official Journal of the European Communities No L 98/2 Official Journal of the European Communities 25.4.69 REGULATION (EEC) No 750/69 OF THE COUNCIL of 22 April 1969 amending Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream THE COUNCIL OF THE EUROPEAN COMMUNTIES, HAS ADOPTED^THIS REGULATION : Article 1 The following Article shall be added to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream : 'Article la Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, and in particular Article 6 (6) thereof; Having regard to the proposal from the Commission; Whereas the first sentence of the second subparagraph of Article 6 (3 ) of Regulation (EEC) No 804/68 provides that special measures may be taken for the disposal of public stocks ; Whereas such measures should be adopted in accordance with the procedure laid down in Article 30 of that Regulation after the situation has been examined by the Commission ; The Commission shal] examine the situation as regards products falling within tariff heading No 04.03 in public storage which cannot be marketed on normal terms during a milk year. Appropriate measures shall- be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 .' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . t \ Done at Luxembourg, 22 April 1969 . For the Council The "President J. P. BUCHLER 1 OJ No L 148 , 28.6.1968 , p . 13 .